The plaintiff in error was convicted upon an information which charged the unlawful possession of intoxicating liquor with the intent to violate the provisions of the prohibition law. Upon his trial he was found guilty and the jury assessed his punishment at six months' confinement in the county jail and to pay a fine of five hundred dollars. June 14, 1911, judgment and sentence was entered in accordance with the verdict. An appeal from the judgment was attempted to be taken by filing in this court a petition in error with case-made September 8, 1911. The record does not show an order extending the time beyond the statutory time of sixty days in which to take an appeal to this court. This court not having acquired jurisdiction, the purported appeal is hereby dismissed and the cause remanded to the county court of Oklahoma county with direction to enforce its judgment and sentence therein. Mandate to issue forthwith.